Exhibit 10.7

 

 

 

Farmland RE Term Loans 2016
Loan No. 198280, 198283 and 198284

 

 

LOAN AGREEMENT

 

This agreement is dated as of March 29, 2016, and is between FPI ILLINOIS I LLC,
a Delaware limited liability company (“FPI ILL I”), FPI ILLINOIS II LLC, a
Delaware limited liability company (“FPI ILL II”), COTTONWOOD VALLEY LAND LLC, a
Nebraska limited liability company (“CVL”), PH FARMS LLC, an Illinois limited
liability company (“PHF”) and FPI PROPERTIES LLC, a Delaware limited liability
company (“FPIP”; and FPI ILL I, FPI ILL II, CVL, PHF and FPIP are individually
and collectively, “Borrower”) and METROPOLITAN LIFE INSURANCE COMPANY, a New
York corporation (“Lender”).

 

ARTICLE 1 — DEFINITIONS AND GENERAL CONSTRUCTION

 

Except as otherwise expressly provided herein, capitalized terms used in this
agreement and its schedules and exhibits will have the respective meanings
assigned to such terms in Appendix A to this agreement. Except as otherwise
defined in this agreement, or unless the context otherwise requires, each term
that is used in this agreement which is defined in Article 9 of the UCC is used
as defined in Article 9 of the UCC. Unless expressly stated therein or the
context otherwise requires, the Loan Documents will be interpreted in accordance
with the Drafting Conventions.

 

ARTICLE 2 — THE FORSYTHE LOAN

 

2.01       Forsythe Loan. Lender shall lend Borrower the principal sum of
$90,000,000.00 (the “Forsythe Loan”).

 

(a)       The Forsythe Loan will be evidenced by this agreement and a promissory
note in a form provided by Lender (the “Forsythe Loan Note”).

 

(b)       The Forsythe Loan will be disbursed to or for the account of Borrower
on the Closing Date.

 

2.02       Floating Rate of Interest.

 

(a)       Subject to the provisions of this section and Section 2.03, the unpaid
principal balance of the Forsythe Loan will bear interest from the Funding Date
at the rate of 2.38% per annum (the “Initial Floating Rate”)  fixed to June 29,
2016.

 

(b)       On September 29, 2016 and on the 29th day of each December, March,
June and September thereafter (each such date, a “Floating Rate Adjustment
Date”), the rate of interest on the Forsythe Loan will be Adjusted to that rate
per annum equal to the greater of (a) the three month LIBOR plus the Floating
Rate Spread (defined in Section 2.02(c)), or (b) 2.000% per annum (a “Floating
Rate Adjustment” and the Initial Floating Rate, as Adjusted, the “Adjusted
Floating Rate”). Beginning on each Floating Rate Adjustment Date and continuing
until the next Floating Rate Adjustment Date or the Maturity Date, whichever is
earlier, the unpaid principal balance of the Forsythe Loan will bear interest at
the then applicable Adjusted Floating Rate.

 

(c)       Subject to the provisions of this Section 2.02(c), the term “Floating
Rate Spread” shall mean 1.750% per annum. On March 29, 2019, March 29, 2022, and
March 29, 2025, each, Lender may change the Floating Rate Spread to that rate
per annum determined by Lender, consistent with rates quoted by Lender for
substantially similar loans secured by real estate substantially similar to the
Collateral, in each instance as determined by Lender.

 

2.03       Adjustable Rate Option.

 

(a)       Subject to the terms and provisions of this Section 2.03, at any time
and from time to time during the term of the Forsythe Loan following the initial
Floating Rate Adjustment Date, Borrower may elect to have all or any portion of
the unpaid balance of the Forsythe Loan bear interest at a rate which is fixed
for a term of Borrower's choosing and then Adjusts to another fixed rate set by
Lender, at Lender's sole discretion (an “Adjustable Rate Conversion”, and the
applicable rates of interest, the “Adjustable Rates”).





 

--------------------------------------------------------------------------------

 



(b)       Each Adjustable Rate Conversion is subject to the following:

 

(1)         there has occurred no Event of Default and there has been no event
or occurrence and no condition exists which, with the giving of notice or the
passage of time would be an Event of Default;

 

(2)         the initial Adjustable Rate will take effect on a Floating Rate
Adjustment Date;

 

(3)         Borrower must notify Lender in writing of (A) Borrower's election to
exercise the Adjustable Rate Conversion option; the portion, in dollars, of the
unpaid principal balance of the Forsythe Loan to which the subject election
applies (that portion of the Forsythe Loan, a “Fixed Rate Portion” and all Fixed
Rate Portions of the Forsythe Loan, individually and collectively, the “Fixed
Rate Portions”); and (B) subject to Section 2.03(e), the time interval at which
the applicable rate will Adjust (the “Adjustable Rate Interval”), which interval
must be one of the following: one year, two years, three years, five years, or
the entire remaining term of the Forsythe Loan (that notice, the “Adjustable
Rate Option Notice”);

 

(4)         the Adjustable Rate Option Notice must be received by Lender no
later than fifteen Business Days prior to the immediately following Floating
Rate Adjustment Date (that Floating Rate Adjustment Date, the “Forsythe
Adjustable Rate Effective Date”) and no earlier than thirty Business Days prior
to the Forsythe Adjustable Rate Effective Date;

 

(5)        promptly upon receipt of an Adjustable Rate Option Notice (but no
less than ten Business Days before the Forsythe Adjustable Rate Effective Date),
Lender shall quote the initial Adjustable Rate for the applicable Fixed Rate
Portion (that rate, the “Quoted Initial Adjustable Rate”) and (based on the
Adjustable Rate Interval), the date of any subsequent adjustment dates, if any,
applicable to that Fixed Rate Portion (those dates, each, “Forsythe Adjustable
Rate Adjustment Dates”); and

 

(6)        within five Business Days following Borrower's receipt of the Quoted
Initial Adjustable Rate, Borrower shall notify Lender whether it accepts the
same.

 

(c)       If Borrower does not accept the Quoted Initial Adjustable Rate or does
not send the notice required in Section 2.03(b)(6), the unpaid principal balance
of the applicable Fixed Rate Portion of the Forsythe Loan will continue to bear
interest at the rate per annum specified in Section2.02.

 

(d)       If Borrower accepts a Quoted Initial Adjustable Rate, the applicable
Fixed Rate Portion of the Forsythe Loan will bear interest at the Adjustable
Rate, determined in accordance with Section 5.02.

 

(e)        Notwithstanding anything to the contrary in this Section 2.03:

 

(1)       there must be no more than four Fixed Rate Portions in effect at any
one time; and

 

(2)       the last day of the initial Adjustable Rate Interval for each Fixed
Rate Portion must be no later than the Maturity Date; and if and to the extent
that the last day of any subsequent Adjustable Rate Interval for such Fixed Rate
Portion would be later than the Maturity Date, that subsequent Adjustable Rate
Interval will be shortened to end on the Maturity Date.

 

2.04       Scheduled Repayment.

 

(a)         Accrued interest on the Forsythe Loan shall be paid on September 29,
2016 and the 29th day of each March and September to the Maturity Date (each
such date, a “Regular Payment Date”).

 

(b)         The unpaid principal balance of the Forsythe Loan, accrued interest
thereon, and any other outstanding Obligations, shall be paid on March 29, 2026
(the “Maturity Date”).

 

2.05         Prepayment.

 

(a)         Subject to Section 5.04(b), Borrower may Prepay, in whole or in part
on any Floating Rate Adjustment Date, any portion of the Forsythe Loan which at
the time of such Prepayment is not a Fixed Rate Portion.

 

Farmland RE Term Loans 2016
Loan Agreement
Loan No. 198280, 198283 and 198284

3

Rev. 4.6.2015

 





 

--------------------------------------------------------------------------------

 



 

(b)         Fixed Rate Portions of the Forsythe Loan, if any, may be Prepaid
only in accordance with Section 5.04 including, without limitation, Section
5.04(a).

 

ARTICLE 3 — THE FMB LOAN

 

3.01        FMB Loan.  Lender shall lend Borrower the principal sum of
$21,000,000.00 (the “FMB Loan”). The FMB Loan will be evidenced by this
agreement and a promissory note in a form provided by Lender (the “FMB Loan
Note”).

 

3.02        Disbursement.  The FMB Loan will be disbursed to or for the account
of Borrower within two Business Days after all of the following conditions
precedent are satisfied, but no later than April 15, 2016:

 

(a)         Borrower has delivered to Lender each of the following instruments
and agreements each in a form satisfactory to Lender (the “FMB Funding
Documents”):

 

(1)          a Deed of Trust, Assignment of Rents, Security Agreement, and
Fixture Filing dated on or about the date of the disbursement of the FMB Loan by
CVL granting a first lien and security interest in CVL’s property located in
Butler County, Nebraska (the “Nebraska - Butler County Security Instrument”);

 

(2)          a Deed of Trust, Assignment of Rents, Security Agreement, and
Fixture Filing dated on or about the date of the disbursement of the FMB Loan by
PHF granting a first lien and security interest in PHF's property located in
Baca County, Colorado (the “Colorado - Baca County Security Instrument”);

 

(3)          a Mortgage, Assignment of Rents, Security Agreement, and Fixture
Filing dated on or about the date of the disbursement of the FMB Loan by PHF
granting a first lien and security interest in PHF's property located in
McDonough County, Illinois (the “Illinois - McDonough County Security
Instrument”);

 

(4)          a Mortgage, Assignment of Rents, Security Agreement, and Fixture
Filing dated on or about the date of the disbursement of the FMB Loan by PHF
granting a first lien and security interest in PHF's property located in
Schuyler County, Illinois (the “Illinois - Schuyler County Security
Instrument”);

 

(5)          a Mortgage, Assignment of Rents, Security Agreement, and Fixture
Filing dated on or about the date of the disbursement of the FMB Loan by PHF
granting a first lien and security interest in PHF's property located in Fulton
County, Illinois (the “Illinois - Fulton County Security Instrument”);

 

(6)          a Mortgage, Assignment of Rents, Security Agreement, and Fixture
Filing dated on or about the date of the disbursement of the FMB Loan by PHF
granting a first lien and security interest in PHF's property located in Mason
County, Illinois (the “Illinois - Mason County Security Instrument”;  and the
Nebraska - Butler County Security Instrument, the Colorado - Baca County
Security Instrument, the Illinois - McDonough County Security Instrument, the
Illinois - Schuyler County Security Instrument, the Illinois - Fulton County
Security Instrument, and the Illinois - Mason County Security Instrument, are
individually and collectively, the “FMB Security Instruments”;  and the “Land”
as defined in the FMB Security Instruments, and any other land encumbered
thereby, is herein the “FMB Mortgaged Land”);

 

(7)          an Unsecured Environmental Indemnity Agreement with respect to the
FMB Mortgaged Land dated on or about the date of the disbursement of the FMB
Loan by Borrower to and in favor of Lender; and

 

(8)          any and all other instruments and agreements reasonably required by
Lender for purposes of the disbursement of the FMB Loan; and

 

(b)         satisfaction of all other conditions to additional disbursements
under Section 5.01.

 

3.03          Interest.  The unpaid principal balance of the FMB Loan will bear
interest at the Adjustable Rate, determined in accordance with Section 5.02.

 

3.04          Scheduled Repayment.

 

(a)          Accrued interest on the FMB Loan shall be paid on each Regular
Payment Date to the Maturity Date.

 

 

 

 

Farmland RE Term Loans 2016
Loan Agreement
Loan No. 198280, 198283 and 198284

4

Rev. 4.6.2015

 





 

--------------------------------------------------------------------------------

 



(b)         The unpaid principal balance of the FMB Loan, accrued interest
thereon, and any other outstanding Obligations, shall be paid on the Maturity
Date.

 

3.05      Prepayment.  The FMB Loan may be Prepaid only in accordance with
Section5.04.

 

ARTICLE 4 — THE CONDREY LOAN

 

4.01      Condrey Loan.  Lender shall lend Borrower the principal sum of
$16,000,000.00 (the “Condrey Loan”). The Condrey Loan will be evidenced by this
agreement and a promissory note in a form provided by Lender (the “Condrey Loan
Note”).

 

4.02       Disbursement.  The Condrey Loan will be disbursed to or for the
account of Borrower within two Business Days after all of the following
conditions precedent are satisfied, but no later than April 15, 2016:

 

(a)         Borrower has delivered to Lender each of the following instruments
and agreements each in a form satisfactory to Lender (the “Condrey Funding
Documents”):

 

(1)          a Mortgage, Assignment of Rents, Security Agreement, and Fixture
Filing dated on or about the date of the disbursement of the Condrey Loan by
FPIP granting a first lien and security interest in FPIP's property located in
Catahoula Parish, Louisiana (the “Condrey Security Instrument”; and the
“Land” as defined in the Condrey Security Instrument, and any other land
encumbered thereby, is herein the “Condrey Mortgaged Land”); and

 

(2)          an Unsecured Environmental Indemnity Agreement with respect to the
Condrey Mortgaged Land dated on or about the date of the disbursement of the
Condrey Loan by Borrower to and in favor of Lender; and

 

(3)          any and all other instruments and agreements reasonably required by
Lender for purposes of the disbursement of the Condrey Loan; and

 

(b)         satisfaction of all other conditions to additional disbursements
under Section 5.01.

 

4.03     Interest.  The unpaid principal balance of the FMB Loan will bear
interest at the Adjustable Rate, determined in accordance with Section 5.02.

 

4.04      Scheduled Repayment.

 

(a)       Accrued interest on the Condrey Loan shall be paid on each Regular
Payment Date to the Maturity Date.

 

(b)       The unpaid principal balance of the Loan, accrued interest thereon,
and any other outstanding Obligations, shall be paid on the Maturity Date.

 

4.05      Prepayment. The Condrey Loan may be Prepaid only in accordance with
Section 5.04.

 

ARTICLE 5 — GENERAL LOAN TERMS

 

5.01      Conditions to All Additional Disbursements. The following are
conditions to all Additional Disbursements under this agreement:

 

(1)          there has occurred no Event of Default and there has been no event
or occurrence and no condition exists which, with the giving of notice or the
passage of time would be an Event of Default;

 

(2)          as of the date of the Additional Disbursement, the representations
and warranties in the Loan Documents are true and correct as though made on that
date;

 

(3)          satisfactory completion of Lender's due diligence with respect to
the Mortgaged Land which is subject to the Security Instruments to be delivered
to Lender in connection with such disbursement (individually and collectively,
the “Additional Disbursement Security Instrument” and such Mortgaged Land, the
“Additional Disbursement Land”);

 

 

 

 

Farmland RE Term Loans 2016
Loan Agreement
Loan No. 198280, 198283 and 198284

5

Rev. 4.6.2015

 





 

--------------------------------------------------------------------------------

 



(4)          the Market Value of the Additional Disbursement Land is not less
than that amount which will ensure (a) that the Additional Disbursement Loan To
Value Ratio is not greater than 50%, and (b) that upon the Additional
Disbursement, Borrower will not be in violation of the covenant in Section 9.01
(Loan To Value Ratio);

 

(5)          Lender has received evidence of leases under which the Additional
Disbursement Land is leased to third parties under lease agreements acceptable
to Lender (the “Additional Disbursement Leases”);

 

(6)          except as otherwise approved by Lender, Lender has received
evidence that all Additional Disbursement Leases with a term ending more than
one year after the projected date of the Additional Disbursement will be
subordinate to mortgage lien created under the Additional Disbursement Security
Instruments;

 

(7)          Lender has received evidence satisfactory to Lender, that all
policies of insurance required under the Loan Documents are in full force and
effect and all premiums for those policies have been paid through the date
required by Lender;

 

(8)          there has been no material adverse change in the Market Value of
the Additional Disbursement Land or existing Mortgaged Land, respectively;

 

(9)          since the most recent Funding Date of any Loan, there has been no
material adverse change in any Borrower's legal status or financial condition;

 

(10)         First American Title Insurance Company or another title insurance
underwriter acceptable to Lender, has irrevocably agreed to issue an ALTA
Lender's policy of title insurance insuring the Additional Disbursement Security
Instrument as a first lien on the Additional Disbursement Land in favor of
Lender, with exceptions approved by Lender and no others, and otherwise in a
form satisfactory to Lender;

 

(11)         Lender has received an opinion of Borrower's counsel as to the
Borrower's existence, due authorization and execution of the instruments and
agreement delivered by Borrower and Guarantor in connection with the
disbursement, and the enforceability of such instruments and agreements in
accordance with their terms, subject however to customary and reasonable
assumptions, conditions and qualifications;

 

(12)         Borrower has paid all fees and expenses and other amounts required
under this agreement to be paid by Borrower; and

 

(13)         such other conditions as may be reasonably required by Lender.

 

5.02          Adjustable Rate Interest.

 

(a)         Beginning on the Adjustable Rate Commencement Date, the Adjustable
Rate means the Initial Adjustable Rate, fixed to the initial Adjustable Rate
Adjustment Date.

 

(b)         On each Adjustable Rate Adjustment Date, Lender may, at its option,
Adjust the applicable rate of interest on any Loan (or, in the case of the
Forsythe Loan, the applicable Fixed Rate Portion thereof) bearing interest at an
Adjustable Fixe Rate, to any rate of interest per annum specified by Lender, in
its sole discretion (any such Adjusted rate, the “New Adjustable Rate”), and the
unpaid principal balance of such Loan (or, in the case of the Forsythe Loan, the
applicable Fixed Rate Portion) will bear interest from the applicable Adjustable
Rate Adjustment Date at the New Adjustable Rate, fixed to the following
Adjustable Rate Adjustment Date, if any, or if none, the Maturity Date.

 

(c)         For purposes of this agreement:

 

(1)          the term “Adjustable Rate Commencement Date” means:

 

(A)            in the case of each Fixed Rate portion of the Forsythe Loan, the
applicable Forsythe Adjustable Rate Effective Date (defined in Section
2.03(b)(2)); and

 

(B)            in the case of the FMB Loan and the Condrey Loan, each, the
Funding Date for such Loan, respectively; and

 

 

 

 

Farmland RE Term Loans 2016
Loan Agreement
Loan No. 198280, 198283 and 198284

6

Rev. 4.6.2015

 

 





 

--------------------------------------------------------------------------------

 



(2)          the term Initial “Initial Adjustable Rate” means:

 

(A)in the case of each Fixed Rate Portion of the Forsythe Loan, the applicable
Quoted Initial Adjustable Rate (defined in Section 2.03(d)); and

 

(B)in the case of the FMB Loan and the Condrey Loan, each, the rate of 2.66% per
annum.

 

(3)          the term “Adjustable Rate Adjustment Date” means:

 

(A)in the case of each Fixed Rate Portion of the Forsythe Loan, each applicable
Forsythe Adjustable Rate Adjustment Date; and

 

(B)in the case of the FMB Loan and the Condrey loan, each, March 29, 2019, March
29, 2022, and March 29, 2025, each.

 

5.03         Notice of Rate Adjustment.  On or prior to the effective date of
any Adjustment of the Floating Rate Spread or the Adjustable Rate applicable to
any Loan (or, in the case of the Forsythe Loan, any Fixed Rate Portion thereof),
Lender shall notify Borrower of such Adjustment (such notice, a “Notice of Rate
Adjustment”).

 

5.04          Prepayments.

 

(a)          Any Loan subject to the terms and provisions of this Section
5.04(a) may be Prepaid only as follows:

 

(i)       During each calendar year Borrower may make one or more Prepayments
each in an amount not to exceed: (A) 20% of the original principal amount of the
applicable Loan; minus (B) the sum total of all principal payments of the
applicable Loan previously received by Lender during the calendar year in which
the Prepayment occurs.

 

(ii)      Borrower may make a Prepayment equal to the entire unpaid principal
balance of the applicable Loan (A) during the 30 day period immediately
following any Notice of Rate Adjustment or (B) during the 30 day period
immediately preceding the Maturity Date.

 

(iii)     Prepayments other than at a time, or in excess of the amount,
permitted above may be made only if Borrower also pays to Lender the Prepayment
Premium (defined in Section 5.04(c)).

 

(b)          All Prepayments and subject to the following:

 

(i)       The Prepayments must, at the option of Lender, be accompanied by all
unpaid accrued interest on the Prepayment and all other amounts due under this
agreement.

 

(ii)      Each Prepayment of less than the full amount of the entire unpaid
principal balance of the Loan being Prepaid will, to the extent permitted by
Applicable Law, be applied to the unpaid principal amount of that Loan in the
order determined by Lender.

 

(iii)     If Lender receives any Prepayment which is not permitted under this
agreement, Lender may accept the Prepayment; except that Lender may, as a
condition of acceptance, require the payment of interest which would accrue on
the amount Prepaid to the date when Lender would be obligated to accept the
Prepayment, or the date the principal amount Prepaid would be due under this
agreement, whichever is earlier.

 

(c)          For purposes of this agreement, “Prepayment Premium” means the
Yield Maintenance Amount (defined in Appendix A), calculated using a
reinvestment spread equal to 100 basis points (the “Reinvestment Spread”), and a
yield maintenance minimum amount equal to 1.000% of that portion of the
Prepayment not permitted under this agreement (the “Yield Maintenance Minimum
Amount”).

 

5.05          Default Rate. If there is an Event of Default, then subject to the
provisions of Section 5.07, the principal balance of the Loans and to the extent
permitted by Applicable Law, all other Obligations, will at the option of
Lender, from the day of the Event of Default, bear interest at that rate which
is the lesser of (a) 18% per

 

 

 

 

Farmland RE Term Loans 2016
Loan Agreement
Loan No. 198280, 198283 and 198284

7

Rev. 4.6.2015

 

 





 

--------------------------------------------------------------------------------

 



annum, or (b) 8.000% per annum over the applicable Contract Rate, and if no
Contract Rate is applicable, the highest Contract Rate applicable to any Loan
(the “Default Rate”). Interest payable at the Default Rate shall be paid from
time to time on demand, or if not sooner demanded, on the first day of each
month. The provisions of this section may result in compounding of interest. The
imposition and receipt of a Default Rate will not waive Lender's other rights
with respect to an Event of Default.

 

5.06          Prohibited Transfer Rate.  If there is a Prohibited Transfer,
Lender may, at Lender's option, without limitation to any other rights or
remedies available to Lender upon an Event of Default, deem that the principal
balance of the Loans and, to the extent permitted by Applicable Law, all other
Obligations, will bear interest at the Contract Rate plus 2.00% per annum (the
“Prohibited Transfer Rate”), retroactive to the date of the Prohibited Transfer
(without regard to the date that the Prohibited Transfer is discovered by
Lender) to the Maturity Date, and Borrower shall pay to Lender, upon demand, the
difference between the amount of interest calculated at the Contract Rate in
effect at the time of the Prohibited Transfer and the amount of interest
calculated at the Prohibited Transfer Rate from the date of the Prohibited
Transfer to the date payment is received by Lender (that amount, the “Prohibited
Transfer Rate Adjustment Amount”). Lender's rights under this Section 5.06 are
an option available to Lender. Lender may at any time after a Prohibited
Transfer, and notwithstanding Lender's prior election that all Obligations will
bear interest at the Prohibited Transfer Rate, elect to declare the Prohibited
Transfer an Event of Default and all Obligations will, after declaration of an
Event of Default bear interest at the Default Rate.

 

5.07          Maximum Rate. Notwithstanding any provision of this agreement to
the contrary: (1) no interest will be due on any amount due under this agreement
if, under Applicable Law, Lender is not permitted to charge interest on that
amount; and (2) in all other cases interest due under this agreement will be
calculated at a rate not to exceed the Maximum Rate. If Borrower is requested by
Lender to pay interest on any amount due under this agreement at a rate greater
than the Maximum Rate, the amount of interest due on that amount will be deemed
the Maximum Rate and all payments in excess of the Maximum Rate will be deemed
to have been Prepayments without prepayment fee or penalty, and not interest.
All amounts other than interest which are charged, reserved, paid or agreed to
be paid to Lender for the use, forbearance, or detention of Borrower's
indebtedness to Lender under this agreement will, to the extent permitted by
Applicable Law, be amortized over the full stated term of the indebtedness, so
that the rate of interest on account of that indebtedness does not exceed the
Maximum Rate for so long as the indebtedness is outstanding.

 

5.08          Computation of Interest. All computations of accrued interest due
under the Loan Documents will be made on the basis of a 360 day year comprised
of 12 months of 30 days each.

 

5.09          Method and Application of Payments. All payments of principal,
interest, and other amounts to be made under the Loan Documents shall be made to
Lender in U.S. dollars and in immediately available funds, without set-off,
deduction, or counterclaim, not later than 2:00 PM, Chicago, Illinois time, on
the dates on which those payments will become due (any of those payments made
after the time on the due date will be deemed to have been made on the next
succeeding Business Day). All payments received by Lender (including, to the
extent permitted by Applicable Law, all proceeds received from the sale or other
liquidation of the Collateral) will be applied to the Obligations in any order
determined by Lender. At the option of Lender, the early or late date of making
a regularly scheduled payment will be disregarded for purposes of allocating the
payment between principal and interest. For this purpose, the payment will be
treated as though made on the date due. In any legal action or proceeding, the
entries made by Lender in accordance with its usual practice and evidencing the
Obligations, will be prima facie evidence of the existence and amounts of those
Obligations.

 

5.10          Payments on a Non-Business Day. Whenever any payment under any
Loan Document is stated to be due on a day that is not a Business Day, that
payment may be made on the next succeeding Business Day, and that extension of
time will in that case be included in the computation of the payment of interest
and fees, as the case may be.

 

 

 

 

Farmland RE Term Loans 2016
Loan Agreement
Loan No. 198280, 198283 and 198284

8

Rev. 4.6.2015

 

 

 





 

--------------------------------------------------------------------------------

 



ARTICLE 6 - COLLATERAL

 

6.01          Collateral. The payment and performance of the Obligations are
secured by all Liens in favor of Lender created under:

 

(1)          the Mortgage, Assignment of Rents, Security Agreement, and Fixture
Filing dated as of the date of this agreement by FPI ILL I and recorded in the
real estate records of Edgar County, Illinois (the “Illinois - FPI ILL I Edgar
County Security Instrument”);

 

(2)          the Mortgage, Assignment of Rents, Security Agreement, and Fixture
Filing dated as of the date of this agreement by FPI ILL II and recorded in the
real estate records of Edgar County, Illinois (the “Illinois - FPI ILL II Edgar
County Security Instrument”);

 

(3)          the Mortgage, Assignment of Rents, Security Agreement, and Fixture
Filing dated as of the date of this agreement by FPI ILL II and recorded in the
real estate records of Crawford County, Illinois (the “Illinois - Crawford
County Security Instrument”);

 

(4)          the Mortgage, Assignment of Rents, Security Agreement, and Fixture
Filing dated as of the date of this agreement by FPI ILL II and recorded in the
real estate records of Coles County, Illinois (the “Illinois - Coles County
Security Instrument”);

 

(5)          the Mortgage, Assignment of Rents, Security Agreement, and Fixture
Filing dated as of the date of this agreement by FPI ILL II and recorded in the
real estate records of Clark County, Illinois (the “Illinois - Clark County
Security Instrument”);

 

(6)          the Mortgage, Assignment of Rents, Security Agreement, and Fixture
Filing dated as of the date of this agreement by FPI ILL II and recorded in the
real estate records of Cumberland County, Illinois (the “Illinois - Cumberland
County Security Instrument”);

 

(7)          the Mortgage, Assignment of Rents, Security Agreement, and Fixture
Filing dated as of the date of this agreement by FPI ILL II and recorded in the
real estate records of Douglas County, Illinois (the “Illinois - Douglas County
Security Instrument”);

 

(8)          the Mortgage, Assignment of Rents, Security Agreement, and Fixture
Filing dated as of the date of this agreement by FPI ILL II and recorded in the
real estate records of Vermilion County, Illinois (the “Illinois - Vermilion
County Security Instrument”; and the Illinois - FPI ILL I Edgar County Security
Instrument, Illinois - FPI ILL II Edgar County Security Instrument, the Illinois
- Crawford County Security Instrument, the Illinois - Coles County Security
Instrument, the Illinois - Clark County Security Instrument, the Illinois -
Cumberland County Security Instrument, the Illinois - Douglas County Security
Instrument, and the Illinois - Vermillion County Security Instrument are
individually and collectively, the “Forsythe Security Instruments”, and the
“Land” as that term is defined in the Forsythe Security Instruments, the
“Forsythe Mortgaged Land”);

 

(9)         the FMB Security instruments, if any;

 

(10)        the Condrey Security Instrument, if any; and

 

(11)        any other written instrument or agreement stating expressly that it
secures the Obligations (together with the Security Instruments, the “Collateral
Documents”).

 

6.02          Inspections. Subject to the rights of tenants known to Lender, if
any, Borrower shall permit Lender or any of its agents or representatives to at
any reasonable time and from time to time (1) inspect all or any portion of the
Collateral to confirm compliance with the terms and conditions of the Loan
Documents or for purposes of any appraisal of the Collateral required by Lender;
(2) conduct tests on any part of the Collateral required by Lender, which may
include taking and removing soil or groundwater samples; and (3) examine and
make copies of and abstracts from the records and books of Borrower. Lender may
discuss the affairs, finances, and accounts of Borrower with (if Borrower is
other than an individual) officers, directors, partners, or managers of

 

 

 

 

Farmland RE Term Loans 2016
Loan Agreement
Loan No. 198280, 198283 and 198284

9

Rev. 4.6.2015

 

 





 

--------------------------------------------------------------------------------

 



Borrower, as applicable; Borrower's independent accountants; and any other
Person dealing with Borrower. Notwithstanding the foregoing terms of this
Section 6.02, with respect to any Borrower financial reporting required under
SEC rules applicable to Borrower, such reporting and the records and books of
Borrower related thereto will not be made available as otherwise required
hereunder prior to the time required by such SEC rules.

 

ARTICLE 7 - GUARANTY

 

The Obligations are guaranteed by FARMLAND PARTNERS OPERATING PARTNERSHIP, LP, a
Delaware limited partnership (“FP OP”) and FARMLAND PARTNERS INC., a Maryland
corporation (“FP Inc.”) (FP OP and FP Inc. individually and collectively,
“Guarantor”) under the terms and conditions of the Guaranty dated as of the date
of this agreement (the “Guaranty”).

 

A portion of the Obligations are also guaranteed by PAUL A PITTMAN (“Pittman”),
as guarantor, under the Guaranty (Limited) from Pittman to Lender dated as of
the date of this agreement (the “Pittman Guaranty”). Lender agrees that Pittman
may withdraw the Pittman Guaranty at any time, upon notice to Lender.

 

ARTICLE 8 — BORROWER REPRESENTATIONS

 

8.01          Representations.  Borrower represents and warrants to Lender that:

 

(1)          if Borrower is anything other than an individual, it has complied
with all Applicable Laws concerning its organization, existence and the
transaction of its business, and is in existence and good standing in its state
of organization and each state in which it conducts its business;

 

(2)          the execution, delivery and performance by Borrower of each Loan
Document to which it is a Party, is within the power and authority of Borrower
and has been duly authorized;

 

(3)          to Borrower's knowledge, the Loan Documents do not conflict with
any Applicable Law;

 

(4)          each Loan Document to which Borrower is a Party is a legal, valid
and binding agreement of Borrower, enforceable against Borrower in accordance
with its terms, and any instrument or agreement required thereunder, when
executed and delivered to Lender, will be similarly legal, valid, binding and
enforceable;

 

(5)          to Borrower's knowledge, all financial statements and other
reports, documents, instruments, information and forms of evidence concerning
Borrower, Guarantor, the Collateral, or any other fact or circumstance (the
“Financial Information”), delivered to Lender in connection with this agreement,
are accurate, correct and sufficiently complete in all material respects to
provide Lender true and accurate knowledge of their subject matter, including,
without limitation, all material contingent liabilities;

 

(6)          to Borrower's knowledge, there has been no Material Adverse Effect
as to Borrower since the effective date of the Financial Information provided to
Lender;

 

(7)          to Borrower's knowledge, Borrower is not the subject of any
Judgment; and there is no lawsuit, tax claim or other dispute pending or to
Borrower's knowledge threatened against Borrower or the Collateral that, if
determined adverse to Borrower, is reasonably likely to have a Material Adverse
Effect;

 

(8)          the Loan Documents do not conflict with, nor is Borrower in default
under any agreement or arrangement in effect providing for or relating to
extensions of credit in respect of which Borrower is in any manner directly or
contingently obligated;

 

(9)          Borrower has filed all tax returns (federal, state, and local)
required to be filed by Borrower and has paid all taxes, assessments, and
governmental charges and levies thereon, including interest and penalties;

 

(10)        to Borrower's knowledge, Borrower is in compliance with all
Applicable Laws (including all Environmental Laws), and there is no claim,
action, proceeding or investigation pending or to Borrower's knowledge
threatened against Borrower with respect to a violation of Applicable Law by
Borrower;

 

(11)        to Borrower's knowledge, no partner of Borrower, if Borrower is a
partnership; no member of Borrower, if Borrower is a limited liability company;
or no stockholder of Borrower, if Borrower is a corporation (other

 

 

 

 

Farmland RE Term Loans 2016
Loan Agreement
Loan No. 198280, 198283 and 198284

10

Rev. 4.6.2015

 





 

--------------------------------------------------------------------------------

 



 

than a corporation listed on a recognized, national stock exchange), is an
officer or director of Lender or is a relative of an officer or director of
Lender within the following categories: a son, daughter, or descendant of
either; a stepson, stepdaughter, stepfather, stepmother; father, mother, or
ancestor of either; or a spouse. It is expressly understood that for the purpose
of determining any of the foregoing relationships, a legally adopted child of a
person is considered a child of such person by blood;

 

(12)        (A) Borrower is acting on its own behalf and that it is not an
employee benefit plan as defined in Section 3(3) of ERISA, which is subject to
Title 1 of ERISA, nor a plan as defined in Section 4975(e)(1) of the Internal
Revenue Code of 1986, as amended (each of the foregoing hereinafter referred to
individually and collectively as a “Plan”); (B) Borrower's assets do not
constitute “plan assets” of one or more such Plans within the meaning of
Department of Labor Regulation Section 2510.3-101; and (C) Borrower will not be
reconstituted as a Plan or as an entity whose assets constitute “plan assets”;

 

(13)        Borrower, any partner, member or stockholder of Borrower, or any
direct or indirect owner of any interest in Borrower (not including stockholders
in a corporation listed on a recognized, national stock exchange) is not and
shall not become a “foreign person” under the International Investment and Trade
in Services Survey Act, the Agricultural Foreign Investment Disclosure Act of
1978, the Foreign Investments in Real Property Tax Act of 1980, the amendments
of such Acts or regulations promulgated pursuant to such Acts; and

 

(14)        to Borrower's knowledge, there is no Event of Default or event
which, with notice or lapse of time would be an Event of Default.

 

8.02          Information Accurate and Complete. Borrower's submission of any
report, record or other information pertaining to the condition or operations,
financial or otherwise, of Borrower, from time to time, whether or not required
under this agreement, will be deemed accompanied by a representation by Borrower
that the report, record or information is complete and accurate in all material
respects as to the condition or operations of Borrower (and, if applicable,
Borrower's Subsidiaries, Affiliates, partners, shareholders, members, or other
principals), including, without limitation, all material contingent liabilities.

 

ARTICLE 9 — BORROWER COVENANTS

 

Until such time as all Obligations have been paid in full:

 

9.01          Loan To Value.

 

(a)         Borrower shall maintain a Loan to Value Ratio no greater than 60%,
measured as of March 29, 2017, and March 29 of each year thereafter to the
Maturity Date (this requirement, the “Loan to Value Covenant”).

 

(b)         Lender shall promptly notify Borrower of any violation of the Loan
to Value Covenant, along with a table of Market Values of the various parcels of
Mortgaged Land utilized by Lender for purposes of calculating the Loan to Value
Ratio.

 

(c)         Within ten Business Days following Borrower's receipt of any notice
from Lender of a violation of the Loan to Value Covenant, Borrower shall, within
ten Business days, either (i) make a Prepayment which, if made prior to the date
of measurement of Borrower's Loan to Value Ratio, would have caused Borrower to
be in compliance with the Loan to Value Covenant; or (ii) deliver notice to
Lender that Borrower will, at its own expense, obtain a new Conforming Appraisal
of all or a portion of Mortgaged Land (a “Reappraisal Notice”); or (iii) deliver
notice to Lender that Borrower will grant Lender a first lien and security
interest in additional land with a Market Value sufficient to cause Borrower to
be in compliance with Section 9.01(a) (an “Additional Mortgaged Land Notice”;
 and such additional Collateral, the “Additional Mortgaged Land”).

 

(d)         If Borrower delivers a Reappraisal Notice, Borrower shall, within 90
days after the date of the Reappraisal Notice, obtain and deliver to Lender, a
new Conforming Appraisal of the Mortgaged Land (or that portion thereof
specified by Borrower in the Reappraisal Notice). Promptly following receipt of
such new

 

 

 

 

Farmland RE Term Loans 2016
Loan Agreement
Loan No. 198280, 198283 and 198284

11

Rev. 4.6.2015

 





 

--------------------------------------------------------------------------------

 



Conforming Appraisal, Lender shall recalculate the Loan to Value Ratio using the
Market Value established stated therein (and, if the new Conforming Appraisal
does not include all of the Mortgaged Land, previously performed Conforming
Appraisals of any such excluded Mortgaged Land), and notify Borrower of the
results. If such recalculated Loan to Value Ratio is sufficient to comply with
the Loan to Value Covenant, no further action by Borrower is required with
respect to the Loan to Value Covenant for the applicable period. However, if
such recalculated Loan to Value Ratio is insufficient for such purpose, Borrower
shall, within ten Business Days after receipt of such notice from Lender, either
(i) make a Prepayment which, if made prior to the date of measurement of such
recalculated Loan to Value Ratio, would have caused Borrower to be in compliance
with the Loan to Value Covenant; or (ii) deliver an Additional Mortgaged Land
Notice.

 

(e)          If Borrower delivers an Additional Mortgaged Land Notice, Lender's
acceptance of the Additional Mortgaged Land as Collateral for the Loans is
subject to satisfaction of the following no later than 45 days after the date of
the Additional Mortgaged Land Notice:

 

(1)          satisfactory completion of Lender's due diligence with respect to
the Additional Mortgaged Land;

 

(2)          Borrower has delivered to Lender one or more Security Instruments
covering the Additional Mortgaged Land, in form and substance satisfactory to
Lender (individually and collectively, the “Additional Mortgaged Land Security
Instrument”);

 

(3)          the Market Value of the Additional Mortgaged Land is not less than
that amount which will ensure compliance with Section 9.01(a);

 

(4)          Lender has received evidence of leases under which the Additional
Mortgaged Land is leased to third parties under lease agreements reasonably
acceptable to Lender (the “Additional Mortgaged Land Leases”);

 

(5)          except as otherwise approved by Lender, Lender has received
evidence reasonably satisfactory to Lender, that all Additional Mortgaged Land
Leases with a term ending more than one year after the date of the recording of
the Additional Mortgaged Land Security Instrument, will be subordinate to
mortgage lien created under the Additional Mortgaged Land Security Instrument;

 

(6)          Lender has received evidence reasonably satisfactory to Lender,
that all policies of insurance required under the Loan Documents with respect to
the Additional Mortgaged Land are in full force and effect and all premiums for
those policies have been paid through the date required by Lender;

 

(7)          there has been no material adverse change in the Market Value of
the existing Mortgaged Land, respectively;

 

(8)          since the most recent Funding Date of any Loan, there has been no
material adverse change in any Borrower's legal status or financial condition;

 

(9)          First American Title Insurance Company or another title insurance
underwriter acceptable to Lender, has irrevocably agreed to issue an ALTA
Lender's policy of title insurance insuring the Additional Disbursement Security
Instrument as a first lien on the Additional Disbursement Land in favor of
Lender, with exceptions approved by Lender and no others, and otherwise in a
form satisfactory to Lender;

 

(10)        Lender has received an opinion of Borrower's counsel as to the
Borrower's existence, due authorization and execution of the Additional
Mortgaged Land Security Instrument and all other instruments and agreement
delivered by Borrower and Guarantor in connection with the Additional Mortgaged
Land, and the enforceability of the Additional Mortgaged Land Security
Instrument and such other instruments and agreements in accordance with their
terms, subject however to customary and reasonable assumptions, conditions and
qualifications;

 

(11)        Borrower has paid all other fees and expenses and other amounts
required under this agreement to be paid by Borrower; and

 

 

 

 

Farmland RE Term Loans 2016
Loan Agreement
Loan No. 198280, 198283 and 198284

12

Rev. 4.6.2015

 

 





 

--------------------------------------------------------------------------------

 



(12)          such other conditions as may be reasonably required by Lender.

 

If and when all of the Additional Mortgaged Land Conditions are satisfied, no
further action by Borrower is required with respect to the Loan to Value
Covenant for the applicable period.

 

(f)          Simultaneously with Borrower's delivery of each and every
Reappraisal Notice or Additional Mortgaged Land Notice, Borrower shall pay
Lender a non-refundable review fee equal to the greater of (i) 0.15% of the
additional Mortgaged Land Market Value required to cause Borrower to be in
compliance with the Loan to Value Covenant, or (ii) $5,000.

 

(g)          All Prepayments made under this Section 9.01 will be subject to the
requirements of Section 5.04.

 

(h)          If and whenever the Loan to Value Ratio is less than 50%, Borrower
may request that Lender release certain Mortgaged Land with an appraised market
value no greater than that which, if omitted from the calculation of Mortgaged
Land Value would result in a Loan to Value Ration no greater than 50%. Lender
may, at its option, agree to such request.

 

9.02          Books and Records. Subject to the provisions of this Section 9.02
below, Borrower shall maintain and cause each of its Subsidiaries to maintain
proper books of record and account including full, true, and correct entries of
all dealings and transactions relating to its and their business and activities,
in all material respects in conformity with generally accepted accounting
principles (“GAAP”). Notwithstanding this Section 9.02 to the contrary, no
Borrower or Subsidiary of Borrower which is a “disregarded entity” for Federal
income tax purposes will be required to maintain separate books of record and
account.

 

9.03          Reporting Requirements. Borrower shall furnish or cause to be
furnished to Lender:

 

(1)          promptly (and no later than 30 days) after requested by Lender, a
balance sheet, income statement, and statement of cash flows and

 

(2)          promptly (and no later than 30 days) after requested by Lender, all
other books, records, financial statements, tax returns, lists of property, rent
rolls, and accounts, budgets, forecasts, reports, and other information
pertaining to the condition or operations of Borrower.

 

If requested by Lender, any report, record, statements, lists, reports and other
information required under this Section 9.03 must be certified to Lender by an
Authorized Representative of Borrower as being true, accurate and complete.

 

Notwithstanding the foregoing terms of this Section 9.03, with respect to any
Borrower financial reporting required under SEC or US Treasury rules applicable
to Borrower, such reporting will not be required to be delivered prior to the
time required by such SEC rules or US Treasury rules.

 

9.04          Notice to Lender. Borrower shall notify Lender of the occurrence
of any of the following, promptly, but in any event no later than five days
after such occurrence: (a) any change in Borrower's name, legal structure, place
of business, or chief executive office; (b) the failure by Borrower to comply
with the terms and provisions of this agreement; (c) any lawsuit, tax claim or
other dispute if, to Borrower's knowledge, filed or threatened against Borrower
in an amount greater than $1,000,000.00; (d) any other material dispute between
Borrower and any Governmental Authority; and (e) any other Material Adverse
Effect known to Borrower as to Borrower or the Real Estate Collateral.

 

9.05          Maintenance of Assets. Borrower shall maintain and preserve all
rights and privileges Borrower now has; and make any repairs, renewals, or
replacements reasonably required to keep the Collateral in good working
condition.

 

9.06          Existence and Good Standing. If Borrower is anything other than an
individual, Borrower shall preserve and maintain its existence and good standing
in the jurisdiction of its formation, and qualify and remain qualified to
conduct its business in each jurisdiction in which such qualification is
required.

 

 

 

 

Farmland RE Term Loans 2016
Loan Agreement
Loan No. 198280, 198283 and 198284

13

Rev. 4.6.2015

 





 

--------------------------------------------------------------------------------

 



9.07          Change in Business or Organizational Structure. Borrower shall not
engage in any material line of business substantially different from those lines
of business conducted by Borrower and its Subsidiaries on the date hereof or any
business substantially related or incidental thereto, without Lender's prior
consent, such consent not to be unreasonably withheld; and if Borrower is
anything other than an individual, Borrower shall not: (1) form or otherwise
acquire any Subsidiary, unless that Subsidiary executes and delivers to Lender a
guaranty of all of the Obligations and all other instruments and agreements
required by Lender; or (2) merge, dissolve, liquidate, consolidate with or into
another Person, or dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person or change its name or
jurisdiction of organization.

 

9.08          Contributions, Dividends. Borrower also acknowledges that
Borrower's future financial condition constitutes a significant inducement to
Lender to make the Loans, and Borrower agrees that if there is an Event of
Default or any event (including the nonpayment of any amount due under the Loan
Documents) which, with the giving of notice or the passage of time would be an
Event of Default, or if Borrower reasonably expects that it will not be able to
make any payment of principal or interest due under the Loan Documents during
the following 12 months then Borrower shall not make or declare (1) any direct
or indirect contribution, dividend (whether in cash, stock or any other form)
loan or other cash advance, or redeem any interest in Borrower; and (2) any
direct or indirect contribution, dividend (cash, stock or other forms), loan or
other cash advance to any Subsidiary or Affiliate. For the avoidance of doubt,
nothing in the agreement shall prevent or prohibit either Guarantor from making
dividend distributions in order to maintain “REIT” status.

 

9.09          Compliance with Laws. Borrower shall comply in all material
respects with all Applicable Laws and pay before delinquency, all taxes,
assessments, and governmental charges imposed upon Borrower or its property.

 

9.10          Insurance.

 

(a)         If required by Lender, Borrower shall maintain, or cause to be
maintained with respect to the Collateral: (1) commercial general liability
insurance covering claims for personal injury, bodily injury, death or property
damage occurring upon, in or about the Real Estate Collateral, which shall be
issued and maintained on an “occurrence” basis, (2) all risk property damage
insurance policies covering tangible property comprising the Collateral for the
full insurable value on a replacement cost basis, and (3) such additional
insurance as required by Lender from time to time.

 

(b)         As required by Applicable Law, Borrower shall maintain, or cause to
be maintained, workers' compensation insurance in minimum form and substance as
required by Lender or Applicable Law from time to time (“Worker's Compensation
Insurance”).

 

(c)         During the period of any construction or renovation of any
improvement to the Real Estate Collateral with a cost to construct of greater
than $1,000,000, Borrower shall maintain, or cause to be maintained builder's
risk insurance, for any buildings under construction, renovation or alteration
including, without limitation, for demolition and increased cost of construction
or renovation, in an amount approved by Lender including an occupancy
endorsement, and shall also maintain Worker's Compensation Insurance in
accordance with Section 9.10(b).

 

(d)         All policies of insurance required under the Loan Documents shall be
maintained at the sole cost and expense of Borrower, must be issued by companies
reasonably approved by Lender, and must be reasonably acceptable to Lender as to
an AM Best rating for insurer financial size and strength, amounts, forms, risk
coverages, deductibles, expiration dates, and cancellation provisions. In
addition, each required policy must contain such endorsements as Lender may
require and must provide that all proceeds be payable to Lender to the extent of
its interest. All co-insurance provisions must be waived. All coverages under
Section 9.10(a) (1) shall name the Lender as an additional insured, and all
coverages under Section 9.10(a) (2) shall contain a standard Mortgagee Clause
and Lender Loss Payee Clause, as appropriate, with respect to the Collateral. If
any insurance described above is required, self-insurance with respect to such
coverages is prohibited.

 

 

 

 

Farmland RE Term Loans 2016
Loan Agreement
Loan No. 198280, 198283 and 198284

14

Rev. 4.6.2015

 





 

--------------------------------------------------------------------------------

 



 

(e)         Upon Lender's request, Borrower shall deliver, in form and substance
reasonably acceptable to Lender, evidence of insurance required hereunder. Each
policy shall provide that it shall not be cancelled or modified without 30 days
prior written notice to Lender. At least 30 days prior to the expiration of any
policy required hereunder, Borrower shall furnish Lender appropriate proof of
issuance of a policy continuing in force the insurance covered by the policy so
expiring.

 

(f)         If and whenever Lender reasonably believes that any required
insurance is not in effect, Lender may (but will not be obligated to) procure
that insurance at Borrower's expense. Borrower shall reimburse Lender, on
demand, for all premiums on that insurance actually paid by Lender.

 

9.11          Arms' Length Dealing with respect to the Collateral. Borrower
shall not enter into any transaction of any kind with respect to the Collateral
with any Subsidiary or Affiliate, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
Borrower as would be obtainable by any Borrower at the time in a comparable
arm's length transaction with a Person other than a Subsidiary or Affiliate.

 

9.12          Business Loan. Borrower shall use the proceeds of the Loans for
agricultural, commercial, or business purposes, and shall not use the Loans: (1)
for personal, family or household purposes; or (2) to purchase or carry “margin
stock” (as that term is defined in Regulation U of the Board of Governors of the
Federal Reserve System) or to invest in other Persons for the purpose of
carrying any such “margin stock” or to reduce or retire any indebtedness
incurred for that purpose.

 

9.13          ERISA. Borrower will not be reconstituted as a Plan or as an
entity whose assets constitute “plan assets.”

 

9.14          Payment of Lender Fees and Expenses. Borrower shall upon demand,
pay to Lender or, at Lender's option, shall reimburse Lender, for all reasonable
and actual out of pocket fees and expenses, including Professional Fees,
incurred by Lender in connection with the Loans (whether incurred prior to, on,
or after the Closing Date), including all Closing Expenses and all reasonable
and actual out of pocket fees and expenses incurred in connection with (1) the
preparation, negotiation, execution and administration of any consents,
amendments, waivers or other modifications to the Loan Documents and any other
documents or matters requested by Borrower; (2) enforcing or preserving any
rights, in response to third party claims or the prosecuting or defending of any
action or proceeding or other litigation, in each case against, under or
affecting Borrower, this agreement, the other Loan Documents, or the Collateral;
(3) conducting any inspections permitted under the Loan Documents; (4) enforcing
any obligations of or collecting any payments due from Borrower under this
agreement, the other Loan Documents or with respect to the Collateral; (5) any
refinancing or restructuring of the credit arrangements provided under this
agreement; and (6) any Insolvency Proceeding involving a claim under the Loan
Documents.

 

9.15          Further Assurances. Borrower shall promptly execute and deliver,
or cause to be executed and delivered, all such other documents, agreements and
instruments reasonably requested by Lender to (1) further evidence and more
fully describe the Collateral; (2) correct any defects in the execution of the
Loan Documents or omissions or errors in the Loan Documents; (3) perfect,
protect or preserve any Liens created under any of the Loan Documents; (4) make
any recordings, file any notices, or obtain any consents, as may be necessary or
appropriate in connection therewith; (5) confirm the amount due on the Loans,
the terms of repayment of the Loans, the date to which interest has been paid,
whether any offsets or defenses exist against the Loans and, if any are alleged
to exist, the nature thereof in detail, and such other matters as Lender
reasonably may request; and (6) otherwise carry out the intent of the Loan
Documents. Upon receipt of an affidavit of an officer of Lender as to the loss,
theft, destruction or mutilation of any of the Notes or any other document(s)
which is not of public record and, in the case of any mutilation, upon surrender
and cancellation of the Notes or other document(s), Borrower shall promptly
issue, in lieu thereof, a replacement note or other document(s) of like tenor.

 

 

 

 

 

Farmland RE Term Loans 2016
Loan Agreement
Loan No. 198280, 198283 and 198284

15

Rev. 4.6.2015

 





 

--------------------------------------------------------------------------------

 



ARTICLE 10 - EVENTS OF DEFAULT AND REMEDIES

 

10.01          Events of Default. The following each will be an event of default
under this agreement (an “Event of Default”):

 

(1)          any payment required under the Loan Documents is not made within
five days after the date when due;

 

(2)          the Financial Information or any representation in the Loan
Documents is materially incorrect or misleading, and Borrower does not within 15
days after notice from Lender to Borrower, cause a change in any fact or
circumstance as required to make such representation materially correct;

 

(3)          Borrower does not comply with the requirements of Section 9.01,
(Loan to Value);

 

(4)          Borrower does not: (A) pay (or cause payment of) all taxes assessed
on the Collateral prior to the date when delinquent; (B) maintain (or cause to
be maintained) all policies of insurance required under the Loan Documents and
pay (or cause payment of) all premiums for that insurance on or prior to the
date when due; and (C) maintain the Collateral (or cause the Collateral to be
maintained) in good condition and repair, all in accordance with the terms and
conditions of the Loan Documents;

 

(5)          the filing of any federal tax lien against Borrower, any member or
general partner, as applicable, of Borrower, or against the Collateral and same
is not discharged of record within 30 days after the date filed;

 

(6)          any change in the Control of any Borrower or in FP OP; or if FP OP
pledges or grants a security interest in its membership or any other interest in
any Borrower to any Person;

 

(7)          an Insolvency Proceeding is initiated by Borrower; or any
Insolvency Proceeding initiated against Borrower by another Person is not
dismissed within 60 days after filing;

 

(8)          Borrower or any Subsidiary are or become subject to a Judgment or
Judgments for the payment of money in an aggregate amount (as to all such
Judgments or orders) exceeding $1,000,000.00, which are not covered by
independent third-party insurance as to which the insurer does not dispute
coverage and (A) enforcement proceedings are commenced by any creditor upon any
such Judgment, or (B) there is a period of thirty consecutive days during which
a stay of enforcement of any such Judgment, by reason of a pending appeal or
otherwise, is not in effect;

 

(9)          any “Event of Default” as that term is defined in the Loan
Documents other than this agreement;

 

(10)        any default in the payment of a total of more than $5,000,000 in the
aggregate owed by Borrower, FP OP or FP Inc to any other institutional lender in
connection with real estate or corporate debt, which is not waived or cured
within any applicable cure or grace period, if any;

 

(11)        for more than ten days after notice from Lender, Borrower is in
default under any term, covenant or condition of this agreement not previously
described in this Section 10.01, which can be cured by the payment of a sum of
money; and

 

(12)        for 30 days after notice from Lender, Borrower is in default under
any term, covenant or condition of this agreement not previously described in
this Section 10.01; provided that if: (A) it is reasonably certain that the
default cannot be cured by Borrower within that 30 day period; and (B) Borrower
has commenced curing that default within that 30 day period and thereafter
diligently and expeditiously proceeds to cure that default, then that 30 day
period will be extended for so long as reasonably required by Borrower in the
exercise of due diligence to cure that default, up to a maximum of 90 days after
the notice to Borrower of the Event of Default.

 

10.02          Leases.  Notwithstanding any provision to the contrary in the
Security Instrument or other Loan Documents, Borrower may enter into tenant
leases of the Mortgaged Real Estate to unrelated third parties providing for
rental and other terms and conditions reasonably determined by Borrower to be
consistent with the then current market for such property; provided that all
such leases shall be subordinate to the lien and security

 

 

 

 

 

Farmland RE Term Loans 2016
Loan Agreement
Loan No. 198280, 198283 and 198284

16

Rev. 4.6.2015

 





 

--------------------------------------------------------------------------------

 



interest  in such Mortgaged Real Estate created by the Security Instrument. For
the avoidance of doubt such leases will be deemed to not be a “Prohibited
Transfer”.

 

10.03          Remedies.  Upon the occurrence of an Event of Default, Lender
may: (1) declare all Obligations due and payable, without presentment, notice of
intent to accelerate, notice of acceleration, demand, protest or further notice
of any kind, all of which are expressly waived by Borrower; and (2) exercise all
other rights and remedies afforded to Lender under the Loan Documents or
Applicable Law or in equity; except that upon an actual or deemed entry of an
order for relief with respect to Borrower or any of its Subsidiaries in any
Insolvency Proceeding, all Obligations will automatically become due and
payable, without presentment, demand, protest or any notice of any kind, all of
which are expressly waived by Borrower. All remedies shall be cumulative to the
fullest extent permitted by law.

 

ARTICLE 11  — NOTICES

 

All requests, notices, approvals, consents, and other communications between the
Parties (individually and collectively, “Notices”) under the terms and
conditions of the Loan Documents must be in writing and mailed or delivered to
the address specified in that Loan Document, or to the address designated by any
Party in a notice to the other Parties; and in the case of any other Person, to
the address designated by that Person in a notice to Borrower and Lender. All
Notices will be deemed to be given or made upon the earlier to occur of: (1)
actual receipt by the intended recipient; or (2) (A) if delivered by hand or by
courier, upon delivery; or (B) if delivered by mail, four Business Days after
deposit in the U.S. mail, properly addressed, postage prepaid; except that
notices and other communications to Lender will not be effective until actually
received by Lender. Borrower requests that Lender accept, and Lender may, at its
option, accept and is entitled to rely and act upon any Notices purportedly
given by or on behalf of Borrower, even if not made in a manner specified herein
(including Notices made verbally, by telephone, telefacsimile, email, or other
electronic means of communication), were incomplete or were not preceded or
followed by any other form of Notice specified herein, or the terms thereof, as
understood by the recipient, varied from any confirmation thereof. All
telephonic Notices to and other telephonic communications with Lender may be
recorded by Lender, and each Party consents to such recording.

 

ARTICLE 12 — MISCELLANEOUS

 

12.01          Optically Imaged Reproductions.  Lender may make an optically
imaged reproduction of any or all Loan Documents and, at its election, destroy
the original or originals. Borrower consents to the destruction of the original
or originals and agrees that a copy of the optically imaged reproduction of any
Loan Document will be the equivalent of and for all purposes constitute an
“original” document. For purposes of this section, “for all purposes” includes
use of the optically imaged reproduction: (1) to prove the content of the
original document at trial, mediation, arbitration or administrative hearing;
(2) for any business purpose; (3) for internal or external audits and/or
examination by or on behalf of Governmental Authorities; (4) in canceling or
transferring any document; and (e) in conjunction with any other transaction
evidenced by the original document.

 

12.02          Entire Agreement.  This agreement and the other Loan Documents,
individually and collectively: (1) represent the sum of the understandings and
agreements between Lender and Borrower concerning this credit; (2) replace any
prior oral or written agreements between Lender and Borrower concerning this
credit; and (3) are intended by Lender and Borrower as the final, complete and
exclusive statement of the terms agreed to by them. In the event of any conflict
between this agreement and any other agreements required by this agreement, this
agreement will prevail.

 

12.03          Joint and Several Obligations. Each Person defined as Borrower:
(1) expressly acknowledges that it has benefited and will benefit, directly and
indirectly, from the Loans and acknowledges and undertakes, together with the
other Borrowers, joint and several liability for the punctual payment when due,
whether at stated maturity, by acceleration or otherwise, of all Obligations;
(2) acknowledges that this agreement is the independent and several obligation
of each Borrower and may be enforced against each Borrower separately, whether
or not enforcement of any right or remedy hereunder has been sought against any
other Borrower; and (3) agrees that its liability hereunder and under any other
Loan Document is absolute, unconditional, continuing

 

 

 

 

 

Farmland RE Term Loans 2016
Loan Agreement
Loan No. 198280, 198283 and 198284

17

Rev. 4.6.2015

 





 

--------------------------------------------------------------------------------

 



and irrevocable. BORROWER EXPRESSLY WAIVES ANY REQUIREMENT THAT LENDER EXHAUST
ANY RIGHT, POWER OR REMEDY AND PROCEED AGAINST THE OTHER BORROWERS UNDER THIS
AGREEMENT, OR ANY OTHER LOAN DOCUMENTS, OR AGAINST ANY OTHER PERSON UNDER ANY
GUARANTY OF, OR SECURITY FOR, ANY OF THE OBLIGATIONS.

 

12.04          Obligations of Married Persons. Any Borrower who is a married
Person signs this agreement on his or her own behalf and on behalf of Borrower's
marital community, if any and agrees that recourse may be had against community
assets, if any, and against Borrower's separate property for the satisfaction of
all Indemnity Obligations.

 

12.05          Successive Actions. To the extent permitted by Applicable Law,
separate and successive actions may be brought hereunder to enforce any of the
provisions of this agreement and the other Loan Documents. No action hereunder
shall prevent a subsequent action, and Borrower hereby waives and covenants not
to assert any defense in the nature of splitting of causes of action or merger
of judgments.

 

12.06          Waiver of Right of Contribution. Each Person defined as Borrower
agrees that it will have no right of contribution (including, without
limitation, any right of contribution under CERCLA) or subrogation against any
other Person comprising the Borrower under this agreement unless and until all
Obligations have been paid, satisfied, and performed, in full. Each such Person
further agrees that, to the extent that the waiver of its rights of subrogation
and contribution in this agreement is found by a court of competent jurisdiction
to be void or voidable for any reason, any rights of subrogation or contribution
that Person may have will be junior and subordinate to the rights of Lender
against Borrower under this agreement.

 

12.07          Authority to Bind Borrower. Any Person defined as Borrower is
authorized to bind all parties comprising Borrower. Without limitation of the
foregoing, Lender may require any request, authorization, or other action by or
on behalf of Borrower be by one or more individuals designated in writing by the
parties comprising Borrower (a “Designated Person”). Lender may, at any time and
without notice, waive any prior requirement that requests, authorizations, or
other actions be taken only by a Designated Person.

 

12.08          Binding Effect; Successors and Assigns. The Loan Documents will
inure to the benefit of and be binding upon the parties and their respective
successors and assigns.

 

12.09          Assignment; Participations. Borrower shall not assign its rights
or obligations hereunder without Lender's consent. Lender may assign all or any
portion of its interest in the Loans or under the Loan Documents, or grant
participations therein, to any Person (each, a “Loan Transferee”), Lender may
disclose to any actual or potential Loan Transferee any information that
Borrower has delivered to Lender in connection with the Loan Documents; and
Borrower shall cooperate fully with Lender in providing that information.
Without limitation, Borrower shall within ten days after request from Lender,
deliver to any Loan Transferee an estoppel certificate in form reasonably
requested by Lender, and current or updated Financial Information and
information concerning the Collateral.

 

12.10          Severability. Any provision of any Loan Document which is
prohibited or unenforceable in any jurisdiction will, as to that jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions of that Loan Document or affecting the
validity or enforceability of that provision in any other jurisdiction; except
that if such provision relates to the payment of any monetary sum, then Lender
may, at its option, declare all Obligations immediately due and payable.

 

12.11          Amendments in Writing. The Loan Documents may not be amended,
changed, modified, altered or terminated without the prior written consent of
all parties to the respective Loan Document.

 

12.12          Governing Law.  EXCEPT AS EXPRESSLY STATED THEREIN, THE LOAN
DOCUMENTS AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES THEREUNDER SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK (THE “GOVERNING LAW STATE”) WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES (OTHER THAN SECTIONS 5‑1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW) THEREOF. NOTWITHSTANDING THE FOREGOING, THE PERFECTION,

 

 

 

 

 

Farmland RE Term Loans 2016
Loan Agreement
Loan No. 198280, 198283 and 198284

18

Rev. 4.6.2015

 





 

--------------------------------------------------------------------------------

 



PRIORITY AND PROCEDURES FOR ENFORCEMENT OF LIENS ON REAL PROPERTY COLLATERAL FOR
THE OBLIGATIONS WILL BE GOVERNED BY THE APPLICABLE LAWS OF THE STATE WHERE THAT
REAL PROPERTY IS LOCATED. THE PARTIES UNDERSTAND THAT THE LAWS OF THE GOVERNING
LAW STATE MAY OR MAY NOT DIFFER FROM THE JURISDICTION WHERE THEY RESIDE OR
OTHERWISE ARE LOCATED AND WHERE THE COLLATERAL IS LOCATED. THE PARTIES
UNDERSTAND, AGREE AND ACKNOWLEDGE THAT (1) NEGOTIATION, AGREEMENT AND
PERFORMANCE OF THE LOAN DOCUMENTS AND THE TRANSACTIONS EVIDENCED BY THE LOAN
DOCUMENTS HAVE SIGNIFICANT AND SUBSTANTIAL CONTACTS WITH THE GOVERNING LAW
STATE, (2) IT IS CONVENIENT TO BOTH PARTIES TO SELECT THE LAW OF THE GOVERNING
LAW STATE TO GOVERN THE LOAN DOCUMENTS AND THE TRANSACTIONS EVIDENCED BY THE
LOAN DOCUMENTS, (3) THE TRANSACTIONS EVIDENCED BY THE LOAN DOCUMENTS BEAR A
REASONABLE CONNECTION TO THE LAWS OF THE GOVERNING LAW STATE, (4) THE CHOICE OF
THE INTERNAL LAWS OF THE GOVERNING LAW STATE WAS MADE FOR GOOD AND VALID
REASONS, AND (5) SUCH CHOICE CONSTITUTES GOOD AND VALUABLE CONSIDERATION FOR
LENDER TO ENTER INTO THE TRANSACTIONS EVIDENCED BY THIS AGREEMENT AND LENDER HAS
ENTERED INTO SUCH TRANSACTION IN RELIANCE ON SUCH CHOICE.

 

12.13          CONSENT TO JURISDICTION.

 

(a)          BORROWER IRREVOCABLY AGREES THAT, AT THE OPTION OF LENDER, ALL
JUDICIAL PROCEEDINGS ARISING OUT OF OR RELATING HERETO OR ANY OTHER LOAN
DOCUMENT, OR ANY OF THE OBLIGATIONS, SHALL BE BROUGHT IN ANY STATE OR FEDERAL
COURT OF COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK. BY
EXECUTING AND DELIVERING THIS AGREEMENT, EACH PARTY, FOR ITSELF AND IN
CONNECTION WITH ITS PROPERTIES, IRREVOCABLY (i) ACCEPTS GENERALLY AND
UNCONDITIONALLY THE EXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS; (ii) WAIVES
ANY DEFENSE OF FORUM NON CONVENIENS; (iii) AGREES THAT SERVICE OF ALL PROCESS IN
ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED
MAIL, RETURN RECEIPT REQUESTED, TO THE APPLICABLE PARTY AT ITS ADDRESS PROVIDED
IN ACCORDANCE WITH THIS AGREEMENT IS SUFFICIENT TO CONFER PERSONAL JURISDICTION
OVER THE APPLICABLE PARTY IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND
OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; AND (iv)
AGREES THAT AGENTS AND LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST ANY CREDIT PARTY IN THE
COURTS OF ANY OTHER JURISDICTION TO THE EXTENT NECESSARY OR ADVISABLE IN
CONNECTION WITH AN EXERCISE OF REMEDIES BY SUCH PERSON UNDER THE LOAN DOCUMENTS.

 

(b)          EACH BORROWER HEREBY AGREES THAT PROCESS MAY BE SERVED ON IT BY
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE ADDRESSES PERTAINING TO IT AS
SPECIFIED IN Article 11. ANY AND ALL SERVICE OF PROCESS AND ANY OTHER NOTICE IN
ANY SUCH ACTION, SUIT OR PROCEEDING SHALL BE EFFECTIVE AGAINST ANY BORROWER IF
GIVEN BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, OR BY ANY OTHER
MEANS OR MAIL WHICH REQUIRES A SIGNED RECEIPT, POSTAGE PREPAID, MAILED AS
PROVIDED ABOVE.

 

12.14          Counterpart Execution. The Loan Documents may be executed in
counterparts, each of which will be an original and all of which together are
deemed one and the same instrument.

 

12.15          Necessary Action. Lender is authorized to execute any other
documents or take any other actions necessary to effectuate the Loan Documents
and the consummation of the transactions contemplated therein.

 

12.16          Credit Report.  Lender is authorized to order a credit report and
verify all other credit information, including past and present loans and
standard references from time to time to evaluate the creditworthiness of
Borrower. Without limitation, a copy of the consent for release of information,
general authorization or similar document on file with Lender will authorize
third Persons to provide the information requested from time to time.

 

12.17          No Construction Against Drafter. Each Party has participated in
negotiating and drafting this agreement, so if an ambiguity or a question of
intent or interpretation arises, this agreement is to be construed as

 

 

 

 

 

Farmland RE Term Loans 2016
Loan Agreement
Loan No. 198280, 198283 and 198284

19

Rev. 4.6.2015

 





 

--------------------------------------------------------------------------------

 



if the parties had drafted it jointly, as opposed to being construed against a
Party because it was responsible for drafting one or more provisions of this
agreement.

 

12.18          GENERAL INDEMNIFICATION. BORROWER SHALL DEFEND, INDEMNIFY AND
HOLD LENDER PARTIES HARMLESS AGAINST ANY AND ALL LOSSES OF ANY KIND OR NATURE
WHATSOEVER THAT MAY BE IMPOSED ON, INCURRED BY, OR ASSERTED AGAINST THE LENDER
PARTIES: (1) INCURRED AS A RESULT OF THE FAILURE BY BORROWER TO BORROW THE
AMOUNT SPECIFIED IN A LOAN REQUEST (INCLUDING ANY FAILURE RESULTING FROM THE
FAILURE TO FULFILL THE APPLICABLE CONDITIONS PRECEDENT), INCLUDING ANY LOSS OF
ANTICIPATED PROFITS AND LOSSES BY REASON OF THE LIQUIDATION OR REEMPLOYMENT OF
DEPOSITS OR OTHER FUNDS ACQUIRED BY LENDER TO FUND THE LOAN; (2) AS A RESULT OF
ITS ACTS OR OMISSIONS WHICH RESULT FROM COMMUNICATIONS GIVEN OR PURPORTED TO BE
GIVEN, BY BORROWER OR ANY DESIGNATED PERSON, WHICH ARE INTERRUPTED, WHICH ARE
MISUNDERSTOOD, OR WHICH ARE IN FACT FROM UNAUTHORIZED PERSONS; (3) ARISING OUT
OF OR RESULTING FROM THE VIOLATION BY BORROWER OF ANY ENVIRONMENTAL LAW; (4)
RESULTING FROM THE RELIANCE BY LENDER ON EACH NOTICE PURPORTEDLY GIVEN BY OR ON
BEHALF OF BORROWER; AND (5) ARISING OUT OF CLAIMS ASSERTED AGAINST THE LENDER
PARTIES AS A RESULT OF LENDER BEING PARTY TO THIS AGREEMENT OR THE TRANSACTIONS
CONSUMMATED PURSUANT TO THIS AGREEMENT; EXCEPT THAT BORROWER SHALL HAVE NO
OBLIGATION TO AN INDEMNIFIED PERSON UNDER THIS SECTION WITH RESPECT TO LOSSES
RESULTING FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THAT INDEMNIFIED
PERSON AS DETERMINED BY A COURT OF COMPETENT JURISDICTION. IF AND TO THE EXTENT
THAT ANY INDEMNITY UNDER THE LOAN DOCUMENTS IN FAVOR OF LENDER PARTIES IS
UNENFORCEABLE FOR ANY REASON, BORROWER SHALL MAKE THE MAXIMUM CONTRIBUTION TO
THE PAYMENT AND SATISFACTION THEREOF WHICH IS PERMISSIBLE UNDER APPLICABLE LAW.
ALL INDEMNITIES UNDER THE LOAN DOCUMENTS IN FAVOR OF INDEMNIFIED PARTIES SHALL
SURVIVE THE TERMINATION OF THIS AGREEMENT.

 

12.19          WAIVER OF TRIAL BY JURY.  EACH OF THE PARTIES HERETO HEREBY
AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER LOAN DOCUMENTS
OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THE LOANS OR THE
LENDER/BORROWER RELATIONSHIP THAT iS BEING ESTABLISHED UNDER THIS AGREEMENT. THE
SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES
THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS
TRANSACTION, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND
ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT
THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT
EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT
EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH
PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER
WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING
(OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION
12.19 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY
TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR
ANY OF THE OTHER LOAN DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING
TO THE LOANS MADE HEREUNDER. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE
FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

12.20          Office of Foreign Assets Control: Patriot Act. Without limiting
the provisions of any other provision hereof above, the Borrower shall, and the
Borrower shall cause each of its Subsidiaries to: (1) ensure that no Person who
owns a controlling interest in or otherwise controls such Person is listed on
the Specially Designated Nationals and Blocked Person List or other similar
lists maintained by the Office of Foreign Assets Control (“OFAC”), the
Department of the Treasury or included in any Executive Orders; (2) not use or
permit the use of the proceeds of the Loans to violate any of the foreign asset
control regulations of OFAC or any enabling statute or Executive Order relating
thereto; and (3) comply with all applicable Bank Secrecy Act laws and
regulations, as amended. As required by federal law and each Lender's policies
and practices, each Lender may

 

 

 

 

Farmland RE Term Loans 2016
Loan Agreement
Loan No. 198280, 198283 and 198284

20

Rev. 4.6.2015

 





 

--------------------------------------------------------------------------------

 



need to obtain, verify and record certain Borrower identification information
and documentation in connection with opening or maintaining accounts, or
establishing or continuing to provide services.

 

 

[REMAINDER OF PAGE INTENTIONALLY BLANK]

 

 

 

 

 

Farmland RE Term Loans 2016
Loan Agreement
Loan No. 198280, 198283 and 198284

21

Rev. 4.6.2015

 

 

 



 

--------------------------------------------------------------------------------

 



 

[SIGNATURE PAGE TO LOAN AGREEMENT]

 

The parties have executed this agreement effective as of the day and year first
written above.

 

 

 

 

 

BORROWER

 

 

Address for notices:

FPI ILLINOIS I LLC, a Delaware limited liability company

4600 S. Syracuse Street, Suite 1450

 

Denver, Colorado 80237

By: FARMLAND PARTNERS OPERATING PARTNERSHIP,

 

LP, a Delaware limited partnership, as Member

 

 

 

 

 

By: FARMLAND PARTNERS OP GP, LLC, a Delaware

 

limited liability company, as General Partner

 

 

 

 

 

By: FARMLAND PARTNERS INC., a Maryland

 

corporation, as Member

 

 

 

By:

/s/ LUCA FABBRI

 

 

LUCA FABBRI

 

 

Chief Financial Officer

 

Address for notices:

FPI ILLINOIS II LLC, a Delaware limited liability company

4600 S. Syracuse Street, Suite 1450

 

Denver, Colorado 80237

By: FARMLAND PARTNERS OPERATING PARTNERSHIP,

 

LP, a Delaware limited partnership, as Member

 

 

 

 

 

By: FARMLAND PARTNERS OP GP, LLC, a Delaware

 

limited liability company, as General Partner

 

 

 

 

 

By: FARMLAND PARTNERS INC., a Maryland

 

corporation, as Member

 

 

 

By:

/s/ LUCA FABBRI

 

 

LUCA FABBRI

 

 

Chief Financial Officer

 

 

[SIGNATURE PAGE TO LOAN AGREEMENT]

 

 

 



 

--------------------------------------------------------------------------------

 



 

 

 

 

COTTONWOOD VALLEY LAND LLC, a Nebraska limited

Address for notices:

liability company

4600 S. Syracuse Street,  Suite 1450

 

Denver,  Colorado 80237

By: FARMLAND PARTNERS OPERATING PARTNERSHIP,

 

LP, a Delaware limited partnership, as Member

 

 

 

By: FARMLAND PARTNERS OP GP, LLC, a Delaware

 

limited liability company, as General Partner

 

 

 

 

 

By: FARMLAND PARTNERS INC., a Maryland

 

corporation, as Member

 

 

 

By:

/s/ LUCA FABBRI

 

 

LUCA FABBRI

 

 

Chief Financial Officer

 

 

Address for notices:

PH FARMS LLC, an Illinois limited liability company

4600 S. Syracuse Street, Suite 1450

 

Denver,  Colorado 80237

By: FARMLAND PARTNERS OPERATING PARTNERSHIP,

 

LP, a Delaware limited partnership, as Member

 

 

 

 

 

By: FARMLAND PARTNERS OP GP, LLC, a Delaware

 

limited liability company, as General Partner

 

 

 

 

 

By: FARMLAND PARTNERS INC., a Maryland

 

corporation, as Member

 

 

 

By:

/s/ LUCA FABBRI

 

 

LUCA FABBRI

 

 

Chief Financial Officer

 

 

 

 

Farmland RE Term Loans 2016

 

Loan Agreement

 

Loan No. 198280, 198283 and 198284

Rev. 4.6.2015

[SIGNATURE PAGE TO LOAN AGREEMENT]

 





 

--------------------------------------------------------------------------------

 



 

 

 

 

FPI PROPERTIES LLC, a Delaware limited liability

Address for notices:

company

4600 S. Syracuse Street, Suite 1450

 

Denver,  Colorado 80237

By: FARMLAND PARTNERS OPERATING PARTNERSHIP,

 

LP, a Delaware limited partnership, as Member

 

 

 

 

 

By: FARMLAND PARTNERS OP GP, LLC, a Delaware

 

limited liability company, as General Partner

 

 

 

 

 

By: FARMLAND PARTNERS INC., a Maryland

 

corporation, as Member

 

 

 

By:

/s/ LUCA FABBRI

 

 

LUCA FABBRI

 

 

Chief Financial Officer

 

 

 

 

 

Farmland RE Term Loans 2016

 

Loan Agreement

 

Loan No. 198280, 198283 and 198284

Rev. 4.6.2015

[SIGNATURE PAGE TO LOAN AGREEMENT]

 





 

--------------------------------------------------------------------------------

 



 

APPENDIX A
to Loan Agreement

DEFINED TERMS AND RULES OF INTERPRETATION

 

1.



Defined Terms.

 

“Additional Disbursement” means, a disbursement of the proceeds of the FMB Loan
or the Condrey Loan, as applicable.

 

“Additional Disbursement Loan to Value Ratio” means with respect to any
Additional Disbursement, the ratio of (a) the amount of the Additional
Disbursement to (b) the Market Value of the Additional Disbursement Land.

 

“Adjust” means to increase or decrease; “Adjusted” means increased or decreased;
and “Adjustment” means an increase or a decrease.

 

“Affiliate” of a Person other than an individual means another Person that
directly, or indirectly through one or more intermediaries, controls or is
Controlled by or is under common Control with the Person specified.

 

“Applicable Law” means at any time, all then existing laws, orders, ordinances,
rules and regulations of or by a Governmental Authority; except that in
determining the Maximum Rate, Applicable Law means those laws, orders,
ordinances, rules and regulations in effect as of the date hereof or if there is
a change in Applicable Law which (a) permits Lender to charge interest on
amounts which Lender would not otherwise be permitted to charge interest, or (b)
increases the permissible rate of interest, then the new Applicable Law as of
its effective date.

 

“Authorized Representative” means, (a) for any Person that is an individual,
that individual, and (b) for any other Person, including Borrower, an authorized
Executive Officer, member, manager, trustee, general partner or agent of such
Person whose responsibilities with such Person requires that he/she has
knowledge relating to the subject matter of the applicable representation,
certification or affidavit.

 

“Borrower Parties” means Borrower and each of Borrower's members, partners,
limited partners, Subsidiaries, Affiliates, officers, directors, agents,
employees, servants, attorneys, and representatives, and the successors and
assigns of any of them.

 

“Business Day” means any day other than a Saturday, Sunday, or other day on
which commercial banks are authorized or required to close under the Applicable
Laws of the State of Kansas, or are in fact closed in the State of Kansas.

 

“Closing” means the closing of the transaction contemplated by this agreement in
accordance with the Escrow Instructions.

 

“Closing Date” means the date of the Closing.

 

“Closing Expenses” means Lender's out of pocket fees and expenses, including
Professional Fees, incurred in connection with the underwriting of the Loans or
the Closing.

 

“Collateral” means the real and personal property encumbered by the Liens
created under the Collateral Documents.

 

“Conforming Appraisal” means an appraisal of market value (i) performed by an
appraiser from Lender's approved list of appraisers or otherwise approved by
Lender, (ii) complying with then current regulatory requirements applicable to
Lender, (iii) conforming with Lender's appraisal requirements for real and
personal property substantially similar to the appraised property; and (iv)
otherwise acceptable to Lender, in its reasonable discretion.

 

“Contract Rate” means with respect to the Forsythe Loan, the Forsythe Loan
Contract Rate, with respect to the FMB Loan and Condrey Loan, the Adjustable
Rate determined in accordance with Section 5.02.

 

 

Farmland RE Term Loans 2016

 

Loan Agreement

Rev. 4.6.2015

Loan No. 198280, 198283 and 198284

 

DOCS/1625607.18

 

 





 

--------------------------------------------------------------------------------

 



 

APPENDIX A

 

to Loan Agreement

 

Page 2

 

“Control” of a Person other than an individual means the power to direct the
management and policies of that Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise, and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.

 

“Converted Treasury Yield” means the yield available, or if there is more than
one yield available, the average yields of United States Treasury non-callable
bonds and notes having a maturity date closest to (before, on, or after) the
applicable Rate Adjustment Date, if any, or the Maturity Date (whichever date is
next following the prepayment), as reported in the Wall Street Journal or
similar publication on the 5th Business Day preceding the date Prepayment will
be made (as calculated by Lender in its reasonable judgment), converted to an
annualized yield which reflects the frequency of the interest payments made
during a calendar year as calculated by Lender.

 

“Costs” shall mean all liabilities, losses, costs, damages (including
consequential damages), reasonable expenses, claims, and Professional Fees of
any kind or of any nature whatsoever. For the purposes of this definition, such
losses, costs and damages shall include, without limitation, remedial, removal,
response, abatement, cleanup, legal, investigative and monitoring costs and
related costs, expenses, losses, damages, penalties, fines, obligations,
defenses, judgments, suits, proceedings and disbursements.

 

“Drafting Conventions” means the rules on interpretation specified in Section 2
of this Appendix A.

 

“Environmental Indemnity Agreement” means the Unsecured Environmental Indemnity
Agreement among Borrower, Guarantor and Lender dated as of the date of this
agreement.

 

“Environmental Law” means all requirements of environmental or ecological laws
or regulations or controls related to the Mortgaged Land, including all
requirements imposed by any law, rule, order, or regulations of any federal,
state, or local executive, legislative, judicial, regulatory, or administrative
agency, board, or authority, or any private agreement (such as covenants,
conditions and restrictions), which relate to (a) noise; (b) pollution or
protection of the air, surface water, ground water, drinking water, soil or soil
vapor; (c) solid, gaseous, or liquid waste generation, handling, collection,
treatment, management, storage, disposal, or transportation; (d) exposure to
Hazardous Materials; (e) regulation of the manufacture, processing, distribution
and commerce, use, or storage of Hazardous Materials; (f) injection, withdrawal,
generation, handling, collection, treatment, management, storage, disposal, or
transportation of process water, flowback water or fluids, produced water,
wastewater, groundwater, drinking water, surface water or stormwater; or (g) the
exploration, mining, extraction, or processing of coal, oil, gas, or other
minerals.

 

“Escrow Agent” means company issuing lender's policy of title insurance with
respect to the lien of the Mortgage, or other person appointed by Lender for
purposes of the escrow closing of the Loans.

 

“Escrow Instructions” means Lender's written instructions to the Escrow Agent
regarding the conditions precedent to the Closing.

 

“Executive Officer” means, as to any Person, the president, chief executive or
operating officer, vice president or secretary of such Person.

 

“Foreclosure Transfer” means with respect to any Mortgaged Land, the transfer of
title to that Mortgaged Land pursuant to judicial decree, the power of sale or
other judicial or non-judicial action or proceeding to foreclose Lender's rights
in the Mortgaged Land, or by deed in lieu of such foreclosure.

 

“Forsythe Loan Contract Rate” means at which the Forsyth Loan bears interest in
accordance with the terms and provisions of Section 2.02 or Section 2.03, as
applicable.

 

“Funding Date” means with respect to each Loan, the date all or any portion of
the proceeds of the Loan were delivered to the Escrow Agent, without regard to
when the Borrower actually receives the proceeds.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

 

Farmland RE Term Loans 2016

 

Loan Agreement

Rev. 4.6.2015

Loan No. 198280, 198283 and 198284

 

DOCS/1625607.18

 





 

--------------------------------------------------------------------------------

 



 

APPENDIX A

 

to Loan Agreement

 

Page 3

 

“Hazardous Materials” means:

 

(a)those substances included within the definitions of “hazardous substances,”
“hazardous materials,” “toxic substances,” or “solid waste” in the Comprehensive
Environmental Response Compensation and Liability Act of 1980 (42 U.S.C. § 9601
et seq.) (“CERCIA”), as amended by Superfund Amendments and Reauthorization Act
of 1986 (Pub. L 99-499 100 Stat. 1613) (“SARA”), the Resource Conservation and
Recovery Act of 1976 (42 U.S.C. § 6901 et seq.) (“RCRA”), and the Hazardous
Materials Transportation Act, 49 U.S.C. § 1801 et seq., and those substances
included in the definitions of “hazardous air pollutant” under the federal Clean
Air Act (42 U.S.C. Section 701, et seq.), or “extremely hazardous substance” or
“toxic chemical' under the Emergency Planning and Community Right-to-Know Act
(42 U.S.C. § 7401, et seq.), or “extremely hazardous substance” or “toxic
chemical” under the Emergency Planning and Community Right-to-Know Act (42
U.S.C. § 1101, et seq.), and in the regulations promulgated pursuant to said
laws, all as amended;

 

 

(b)those substances listed in the United States Department of Transportation
Table (49 CFR 172.101 and amendments thereto) or by the Environmental Protection
Agency (or any successor agency) as hazardous substances (40 CFR Part 302 and
amendments thereto);

 

(c)any material, waste or substance which is (i) petroleum, (ii) asbestos, (iii)
polychlorinated biphenyls, (iv) designated as a “hazardous substance” pursuant
to Section 311 of the Clean Water Act, 33 U.S.C. § 1251 et seq. (33 U.S.C. §
1321) or listed pursuant to Section 307 of the Clean Water Act (33 U.S.C. §
1317); (v) designated as “pollutant” pursuant to Section 502(6) of the Clean
Water Act (33 U.S.C. § 1362(6); (vi) flammable explosives; or (vii) radioactive
materials; and

 

(d)such other substances, materials and wastes which are or become regulated as
hazardous or toxic under applicable local, state or federal law, or the United
States government, or which are classified as hazardous or toxic under federal,
state, or local laws or regulations, including mold, radon, radionuclides, heavy
metals or other potentially naturally-occurring minerals or substances.

 

“Indemnified Persons” Lender, Lender's Subsidiaries and Affiliates, and all
officers, directors, agents, employees, servants, attorneys, and representatives
of Lender or any Subsidiary or Affiliate of Lender.

 

“Indemnified Matter Cut-Off Date” means the earlier of (a) the payment in full
of all Obligations or (b) a Foreclosure Transfer.

 

“Insolvency Proceeding” means the insolvency of a Person, the appointment of a
receiver of any part of Person's property, an assignment by a Person for the
benefit of creditors, or the commencement of any proceeding under the Federal
Bankruptcy Code or any other bankruptcy or insolvency law, by or against a
Person.

 

“Judgment” means a judgment, order, writ, injunction, decree, or rule of any
court, arbitrator, or Governmental Authority.

 

“Legal Fees” means any and all counsel, attorney, paralegal and law clerk fees
and disbursements including, but not limited to fees and disbursements at the
pre-trial, trial, appellate, bankruptcy proceeding, discretionary review, or any
other level.

 

“Lender Parties” means Lender, Lender's Subsidiaries and Affiliates, and all
officers, directors, agents, employees, servants, attorneys, and representatives
of Lender or any Subsidiary or Affiliate of Lender.

 

“Lien” means any mortgage, deed of trust, deed to secure debt, pledge,
assignment, deposit arrangement, privilege, encumbrance, lien (statutory or
other), charge, or preference, priority or other security interest or
preferential arrangement in the nature of a security interest of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any financing lease having substantially the same economic effect
as any of the foregoing).

 

“Loans” means, individually and collectively, the Forsythe Loan, the FMB Loan,
and the Condrey Loan.

 

Farmland RE Term Loans 2016

 

Loan Agreement

Rev. 4.6.2015

Loan No. 198280, 198283 and 198284

 

DOCS/1625607.18

 

 





 

--------------------------------------------------------------------------------

 



 

APPENDIX A

 

to Loan Agreement

 

Page 4

 

“Loan Documents” means this agreement, the Notes, the Collateral Documents, the
Guaranty, and all other agreements and instruments required by Lender for
purposes of evidencing or securing the Loans provided, however, that the Loan
Documents do not include the Unsecured Environmental Indemnity Agreement between
Borrower, Guarantor and Lender dated as of the date of this agreement.

 

“Loan to Value Ratio” means the ratio of (a) the sum of the aggregate unpaid
principal balance of all Loans to (b) the Mortgaged Land Market Value.

 

“Losses” means all claims, suits, liabilities (including, strict liabilities),
actions, proceedings, obligations, debts, damages (including foreseeable and
unforeseeable consequential damages), losses, costs, expenses (including
Professional Fees), fines, penalties, charges, fees, Judgments, awards, amounts
paid in settlement of whatever kind or nature.

 

“Market Value” means with respect to any land the market value of such land and
any Improvements and Equipment (defined in the Security Instruments) on which
Lender holds a first mortgage lien and security interest, with such value (a)
established by a Conforming Appraisal, or (b) determined by Lender using a
methodology that (i) is considered by Lender to be reasonable and appropriate
under the circumstances, and (ii) takes into account current market conditions
and a reasonable exposure period, all as determined by Lender it its sole
discretion.

 

“Material Adverse Effect” means any set of circumstances or events which: (a) in
the case of a Person, (i) has or could reasonably be expected to have any
material adverse effect as to the validity or enforceability of any Loan
Document or any material term or condition therein against the applicable
Person; (ii) is or could reasonably be expected to be material and adverse to
the financial condition, business assets, or operations of the applicable
Person; or (iii) materially impairs or could reasonably be expected to
materially impair the ability of the applicable Person to perform the
Obligations; or (b) in the case of real or personal property, materially impairs
or could reasonably be expected to materially impair the market value of that
property or the ability of Borrower or the grantor or trustor under any
Collateral Document to continue their present use of that property and any other
uses expressly described in the Loan Documents.

 

“Maturity Date” shall have the meaning specified in Section 2.04(b).

 

“Maximum Rate” means that rate per annum which, under Applicable Law, may be
charged without subjecting Lender to civil or criminal liability, or limiting
Lender's rights under the Loan Documents as a result of charging, reserving,
taking or receiving a rate of interest in excess of the maximum interest rate
which Borrower is permitted to contract or agree to pay; except that the Maximum
Rate on any amount upon which Lender is not permitted to charge interest will be
zero percent.

 

“Mortgaged Land” means collectively, (a) the Forsythe Land, (b) if and when the
FMB Loan is disbursed, the FMB Land, (c) if and when the Condrey Land is
disbursed, the Condrey Land; and (d) any Additional Mortgaged Land under Section
9.01(c).

 

“Notes” means, individually and collectively, the Forsythe Loan Note, the FMB
Loan Note, and the Condrey Loan Note.

 

“Obligations” means all indebtedness, liabilities and obligations of Borrower to
Lender arising pursuant to any of the Loan Documents, whether now existing or
hereafter arising, whether direct, indirect, related, unrelated, fixed,
contingent, liquidated, unliquidated, joint, several, or joint and several.

 

“Original Payment Dates” mean the dates on which the Prepaid principal would
have been paid if there had been no Prepayment. If any of the principal would
have been paid later than the end of the Interest Period in effect at the time
of Prepayment, then the Original Payment Date for that amount will be the last
day of the Interest Period.

 

“Party” means a named party to this agreement or another Loan Document, as the
context requires.

 

“Person” means an individual, a corporation, limited liability company,
partnership, joint venture, association, joint-stock company, trust,
unincorporated organization, or other business entity, or a government or any
agency or political subdivision thereof.

 

 

 

 

Farmland RE Term Loans 2016

 

Loan Agreement

Rev. 4.6.2015

Loan No. 198280, 198283 and 198284

 

DOCS/1625607.18

 

 





 

--------------------------------------------------------------------------------

 



 

APPENDIX A

 

to Loan Agreement

 

Page 5

”Prepaid” means paid by means of a Prepayment.

 

“Prepay” means to make a Prepayment.

 

“Prepayment” means a payment of all or a portion of the unpaid principal balance
of the Loans prior to the date when due, whether voluntary, by reason of
acceleration, or otherwise.

 

“Prepayment Premium” means the Yield Maintenance Amount (defined in Appendix A),
calculated using a reinvestment spread equal to 100 basis points (the
“Reinvestment Spread”), and a yield maintenance minimum amount equal to 1.000%
(the “Yield Maintenance Minimum Amount”).

 

“Professional Fees” means: (a) Legal Fees; and (b) all other fees and
disbursements of environmental engineers and other third party consultants or
professionals associated with the enforcement of Lender's rights and remedies
under this agreement.

 

“Prohibited Transfer” means any sale, contract to sell, conveyance, encumbrance,
pledge, mortgage, lease, or other event or circumstance constituting a
“Prohibited Transfer” as defined in the Security Instrument.

 

“Regular Payment Date” shall have the meaning specified in Section 2.04(a).

 

“Real Estate Collateral” means the Mortgaged Land and all other Collateral which
is real property, as opposed to personal property, including any and all
improvements located on the Mortgaged Land and all easements or other rights or
interests benefiting the Mortgaged Land.

 

“Release” means any discharging, disposing, emitting, leaking, pumping, pouring,
emptying, injecting, escaping, leaching, dumping or spilling (including the
abandonment or discarding of barrels, containers and other closed receptacles)
into ambient air, surface water, ground water, soil, or soil vapor.

 

“Security Instrument” means individually and collectively, the Forsythe Security
Instruments, the FMB Security Instruments, the Condrey Security Instrument, and
any Additional Security Instrument granted to Lender under Section 9.01(e).

 

“Subsidiary” of a Person which is anything other than an individual means a
business entity of which a majority of the shares of securities or other
interests having ordinary voting power for the election of directors or other
governing body are at the time beneficially owned, or the management of which is
otherwise controlled, directly, or indirectly by that Person. Unless otherwise
specified, all references to a “Subsidiary” or to “Subsidiaries” refer to any
Subsidiary or Subsidiaries, if any.

 

“UCC” means the Uniform Commercial Code in the Governing Law State.

 

“U.S. Treasury Reinvestment Rate” means the U.S. Treasury Rate which Lender
determines could be obtained by reinvesting a specified Prepaid installment
payment in U.S. Treasury Securities maturing on the Original Payment Date.

 

“Yield Maintenance Amount” means an amount to compensate Lender for the present
value of the difference between the rate at which the respective Loan or portion
thereof being Prepaid and the U.S. Treasury Reinvestment Rate increased by the
Reinvestment Spread; and is equal to the greater of (a) the Yield Maintenance
Minimum Amount; or (b) an amount determined by:

 

(i)calculating the sum of the present values of all unpaid principal and
interest payments required under the terms of the Loan being Prepaid through and
including the applicable Maturity Date or the next applicable Rate Adjustment
Date, if any (whichever is next following the date of Prepayment), including the
present value of the outstanding principal balance as of such date (prior to the
application of the principal being Prepaid), utilizing a discount rate equal to
the Converted Treasury Yield, divided by the frequency of the interest payments
made during a calendar year; and

 

(ii)subtracting from such sum the outstanding principal balance (prior to
application of the principal being Prepaid) as of the date the Prepayment will
be made; and

 

(iii)multiplying such remainder by the quotient of (i) the principal being
Prepaid,

 

Farmland RE Term Loans 2016

 

Loan Agreement

Rev. 4.6.2015

Loan No. 198280, 198283 and 198284

 

DOCS/1625607.18

 





 

--------------------------------------------------------------------------------

 



 

APPENDIX A

 

to Loan Agreement

 

Page 6

 

divided by (ii) the outstanding principal balance as of the date of prepayment
(prior to application of the principal being Prepaid).

 

2.Drafting Conventions.

 

(a)Evidence; Form of Documents. Evidence of the occurrence or non-occurrence of
any event, or the existence or non-existence of any circumstance to be delivered
to Lender must be in a form satisfactory to Lender; and any report or document
to be received by Lender must be in form and content satisfactory to Lender.

 

(b)Lender Discretion. Wherever: (i) Lender exercises any right given to it to
approve or disapprove; (ii) any arrangement or term is to be satisfactory to
Lender; or (iii) any other decision or determination is to be made by Lender,
then except as may be otherwise expressly and specifically provided therein, the
decision to approve or disapprove, all decisions that arrangements or terms are
satisfactory or not satisfactory, and all other decisions and determinations
made by Lender, will be in the sole discretion of Lender, without regard for the
adequacy of any security for the Obligations;

 

(c)Other. (i) the words “include,” “includes,” and “including” are to be read as
if they were followed by the phrase “without limitation”; (ii) unless otherwise
expressly stated, terms and provisions applicable to two or more Persons apply
on an individual, as well as a collective basis; (iii) headings and captions are
provided for convenience only and do not affect the meaning of the text which
follows; (iv) references to a parcel or tract of real estate means, without
limitation, the land described, and any and all improvements located thereupon
and all easements or other rights or interests benefiting that land; (v)
references to an agreement or instrument means that agreement or instrument and
all schedules, exhibits, and appendices thereto, together with all extensions,
renewals, modifications, substitutions and amendments thereof, subject to any
restrictions thereon in that agreement or instrument or in the Loan Documents;
(vi) references to a Party means that Party, together with any successors and
assigns of any of that Party's rights and obligations under the Loan Documents,
subject to restrictions contained in the Loan Documents on the transfer of those
rights and obligations; (vii) whenever by the terms of the Loan Documents,
Borrower is prohibited from taking an action or permitting the occurrence of
some circumstance, Borrower shall not, directly or indirectly take that action
or permit that circumstance, or directly or indirectly permit any Subsidiary to
take that action or permit that circumstance; (viii) unless specified otherwise,
references to a statute or regulation means that statute or regulation as
amended or supplemented from time to time and any corresponding provisions of
successor statutes or regulations; (ix) unless otherwise specified, all
references to a time of day are references to the time in Overland Park, Kansas;
(x) references to “month” or “year” are references to a calendar month or
calendar year, respectively; (xi) if any date specified in this agreement as a
date for taking action falls on a day that is not a Business Day, then that
action may be taken on the next Business Day; (xii) a pronoun used in referring
generally to any member of a class of Persons, or Persons and things, applies to
each member of that class, whether of the masculine, feminine, or neuter gender;
(xiii) references to “articles,” “sections,” “subsections,” “paragraphs;”
“exhibits,” and “schedules” reference articles, sections, subsections,
paragraphs, exhibits, and schedules, respectively, of this agreement unless
otherwise specifically provided; (xiv) the words “hereof,”
“herein,” “hereunder,” and “hereby” refer to this agreement as a whole and not
to any particular provision of this agreement; (xv) the definitions in this
agreement apply equally to both singular and plural forms of the terms defined;
and (xvi) for purposes of computing periods of time from a specified date to a
later specified date, the word “from” means “from and including” and the words
“to” and “until” each mean “to but excluding;” and the term “upon demand” means
“within three Business Days after written demand by Lender.”

 

[REMAINDER OF PAGE INTENTIONALLY BLANK]

 

 

Farmland RE Term Loans 2016

 

Loan Agreement

Rev. 4.6.2015

Loan No. 198280, 198283 and 198284

 

DOCS/1625607.18

 

 

 

 

--------------------------------------------------------------------------------